                                                                                    1 Raagini Shah (SBN 268022)
                                                                                      Email: rshah@reedsmith.com
                                                                                    2 Ashley D. Rodriguez (SBN 307007)
                                                                                      Email: arodriguez@reedsmith.com
                                                                                    3 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                                                                                    4 Los Angeles, CA 90071-1514
                                                                                      Telephone: +1 213 457 8000
                                                                                    5 Facsimile: +1 213 457 8080

                                                                                    6 Attorneys for Defendant
                                                                                      Wells Fargo Bank, N.A.
                                                                                    7
                                                                                      Sarah Shapero (Bar No. 281748)
                                                                                    8 SHAPERO LAW FIRM
                                                                                      One Market, Spear Tower, 36th Floor
                                                                                    9 San Francisco, California 94105
                                                                                      Telephone: (415) 293-7995
                                                                                   10 Facsimile: (415) 358-4116
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Attorney for Plaintiff,
                                                                                      MARY GRACE PURGANAN
                                                                                   12
REED SMITH LLP




                                                                                   13                             UNITED STATES DISTRICT COURT

                                                                                   14                           NORTHERN DISTRICT OF CALIFORNIA

                                                                                   15

                                                                                   16 MARY GRACE PURGANAN, on behalf of               Case No. 4:18-cv-03102-HSG
                                                                                      herself and as trustee of the Purganan Trust,
                                                                                   17                                                 Honorable Haywood S. Gilliam, Jr.
                                                                                                              Plaintiff,
                                                                                   18                                                 JOINT STIPULATION TO CONTINUE
                                                                                              vs.                                     BRIEFING DEADLINES; [PROPOSED]
                                                                                   19                                                 ORDER
                                                                                      WELLS FARGO BANK, N.A., a business entity;
                                                                                   20 and DOES 1-50, inclusive,

                                                                                   21                      Defendants.

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                           JOINT STIPULATION TO CONTINUE BRIEFING DEADLINES
                                                                                    1            Plaintiff Mary Grace Purganan, on behalf of herself and as trustee of the Purganan Trust,

                                                                                    2 (“Plaintiff”) and Defendant Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo”) hereby

                                                                                    3 stipulate as follows:

                                                                                    4                                                RECITALS

                                                                                    5      1.       WHEREAS, on or around March 8, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

                                                                                    6               Second Amended Complaint which is scheduled for hearing on June 6, 2019 at 2:00 pm;

                                                                                    7      2.       WHEREAS, Plaintiff’s Opposition is currently due on March 22, 2019 and Defendant’s
                                                                                    8               Reply is due on March 29, 2019; and
                                                                                    9
                                                                                                3. WHEREAS, the Parties stipulate and agree to extend the briefing deadlines by one week.
                                                                                   10
                                                                                                                                   STIPULATION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                           The parties hereby stipulate and agree to continue Plaintiff’s deadline to file an Opposition to
                                                                                   12
REED SMITH LLP




                                                                                        the Motion to Dismiss to March 29, 2019 and to continue Defendant’s Reply deadline to April 5,
                                                                                   13
                                                                                        2019.
                                                                                   14
                                                                                        IT IS SO STIPULATED.
                                                                                   15
                                                                                                 DATED: March 22, 2019
                                                                                   16

                                                                                   17                                                 REED SMITH LLP

                                                                                   18
                                                                                                                                      By: /s/ Ashley D. Rodriguez
                                                                                   19                                                 Ashley D. Rodriguez
                                                                                                                                          Attorneys for Defendant
                                                                                   20                                                     Wells Fargo Bank, N.A.
                                                                                   21
                                                                                                 DATED: March 22, 2019
                                                                                   22

                                                                                   23
                                                                                                                                      By: /s/ Sarah Shapero
                                                                                   24                                                     Sarah Shapero
                                                                                                                                          Attorneys for Plaintiff
                                                                                   25                                                     Mary Purganan

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                         –1–
                                                                                                               JOINT STIPULATION TO CONTINUE BRIEFING DEADLINES
                                                                                    1                                       [PROPOSED] ORDER

                                                                                    2         Having reviewed the above Stipulation, and good cause appearing therefor,

                                                                                    3         IT IS ORDERED THAT:

                                                                                    4         Plaintiff’s deadline to file an Opposition to the Motion to Dismiss is continued to March 29,

                                                                                    5 2019 and Defendant’s Reply deadline is continued to April 5, 2019.

                                                                                    6         Dated: 3/25/2019

                                                                                    7                                              __________________________________________
                                                                                                                                   HON. HAYWOOD S. GILLIAM, JR
                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                       –2–
                                                                                                            JOINT STIPULATION TO CONTINUE BRIEFING DEADLINES
